United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-31117
                        Conference Calendar


JOE ALLAN BOUNDS,

                                     Plaintiff-Appellant,

versus

J. P. YOUNG; ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:05-CV-232
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Joe Allan Bounds, federal prisoner # 18363-077, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 habeas

petition for want of jurisdiction.   Bounds was convicted of

conspiracy to manufacture phenylacetone and methamphetamine,

manufacturing amphetamine and phenylacetone, use of a firearm

during and in relation to a drug trafficking offense, and

possession of a firearm by a convicted felon.   He was sentenced

to a total of 324 months of imprisonment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-31117
                                -2-

     Bounds’s § 2241 petition challenged the constitutionality of

his conviction and sentence in light of United States v. Booker,

543 U.S. 220 (2005).   The errors asserted by Bounds may not be

raised in a § 2241 petition unless they arise under the savings

clause of 28 U.S.C. § 2255.     See Tolliver v. Dobre, 211 F.3d 876,

877-78 (5th Cir. 2000).   Claims based on Booker do not fall under

the savings clause of § 2255.    Padilla v. United States, 416 F.3d
424, 426-27 (5th Cir. 2005).

     Accordingly, the district court’s judgment is AFFIRMED.